           Case 18-03276 Document 112 Filed in TXSB on 05/06/21 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                               ENTERED
                                                                              05/06/2021
In Re:                                    §        Chapter 11
                                          §
NEIGHBORS LEGACY HOLDINGS,                §        Case No. 18-33836-H1-11
INC.                                      §
                                          §
       Debtor.                            §
INFINITY EMERGENCY                        §
MANAGEMENT GROUP, LLC,                    §
GROUP, LLC, Individually and as Class B   §
Non-Voting Members on Behalf of           §
NHS Emergency Centers, LLC Series 114     §
Eastside and NHS Emergency Centers, LLC §
Series 115 — Zaragoza,                    §
                                          §
       Plaintiff,                         §
                                          §        Adversary No. 18-03276
v.
                                          §
                                          §
TENSIE AXTON, Trustee of the
NLH Liquidating Trust, representative and §
                                          §
successor-in-interest to
                                          §
Neighbors Health System, Inc. and
                                          §
NHS Emergency Centers, LLC, et al.,
                                          §
                                          §
       Defendants.
                                          §
MARK SHAPIRO, TRUSTEE                     §
OF THE UNSECURED CREDITOR                 §
TRUST OF NEIGHBORS LEGACY                 §
HOLDINGS, INC. AND ITS DEBTOR             §
AFFILIATES,                               §
                                          §
       Plaintiff,                         §
v.                                        §
                                          §
NEIGHBORS LEGACY HOLDINGS,                §
INC., et al.,                             §
                                          §
       Defendants.                        §

             AGREED ORDER SETTING COMPLAINT RESPONSE DEADLINE
                           [Relates to Document No. ____]


                                          1
11055359
           Case 18-03276 Document 112 Filed in TXSB on 05/06/21 Page 2 of 2




       The court has considered, and hereby GRANTS the Agreed Motion for Order Setting

Complaint Response Deadline. Tensie Axton, Trustee of the NLH Liquidating Trust,

representative and successor-in-interest to Neighbors Health System, Inc. (“Axton”) and NHS

Emergency Centers, LLC, et al shall respond to the Trustee’s First Amended Complaint [Docket

No. 85] and the Plaintiff's Fifth Amended Complaint filed by Infinity Emergency Management

Group, LLC [Docket No. 102] by June 1, 2021.

Signed:
  Signed:_____________________,
          May 06, 17,
          October 20212018      2021.

                                                 ____________________________________
                                          __________________________________________
                                                                Marvin Isgur
                                                        MARVIN ISGUR
                                                      United States Bankruptcy Judge
                                             UNITED STATES BANKRUPTCY JUDGE




                                               2
11055359
